Citation Nr: 1432497	
Decision Date: 07/21/14    Archive Date: 07/29/14

DOCKET NO.  08-33 536	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUE

Entitlement to an increased rating for a thoracic spine disability, evaluated as 20 percent disabling prior to February 23, 2009, and 40 percent disabling thereafter.  



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

K. Fitch, Counsel





INTRODUCTION

The Veteran served on active duty from August 1980 to April 1989. 

This matter comes to the Board of Veterans' Appeals  (Board) on appeal from a January 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in San Diego, California. 

In December 2010, the Veteran and his spouse testified at a videoconference Board hearing.  The transcript is associated with the file. 
  
This matter was remanded in March 2011 and February 2012 for additional development.  

In September 2011, the RO increased the evaluation of the Veteran's chronic musculoligamentous strain, thoracic spine (formerly recurrent low back pain) to 40 percent disabling effective February 23, 2009.  In August 2013, the RO redesignated the condition as thoracic degenerative joint disease with myofacial strain and continued the 40 percent evaluation for the disability.


FINDINGS OF FACT

1.  Prior to February 23, 2009, the Veteran's service-connected thoracic spine disability was not manifested by intervertebral disc syndrome with incapacitating episodes having a total duration of at least four weeks but less than six weeks during the past 12 months, forward flexion of 30 degrees or less, or favorable ankylosis of the entire thoracolumbar spine; nor was the service-connected disability productive of separately ratable neurological deficits of the lower extremities.  

2.  From and after February 23, 2009, the Veteran's service-connected thoracic spine disability was not manifested by intervertebral disc syndrome with incapacitating episodes having a total duration of at least six during the past 12 months, unfavorable ankylosis of the entire thoracolumbar spine, or unfavorable ankylosis of the entire spine; nor was the service-connected disability productive of separately ratable neurological deficits of the lower extremities. 


CONCLUSION OF LAW

The criteria for an evaluation in excess of 20 percent prior to February 23, 2009, and in excess of 40 percent thereafter, for the Veteran service-connected thoracic spine disability, have not been met.  38 U.S.C.A. §§ 1155, 5103 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.32, 4.1-4.7, 4.40, 4.45, 4.71a, Diagnostic Code 5237 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  VCAA

In June 2007 and May 2008 letters, the RO satisfied its duty to notify the Veteran under 38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2013) and 38 C.F.R. § 3.159(b) (2013).  The RO notified the Veteran of: information and evidence necessary to substantiate the claim; information and evidence that VA would seek to provide; and information and evidence that the he was expected to provide.  The Veteran was informed of the process by which initial disability ratings and effective dates are assigned, as required by Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

The "duty to assist" contemplates that VA will help a claimant obtain records relevant to the claim, whether or not the records are in Federal custody, and that VA will provide a medical examination when necessary to make a decision on the claim.  38 C.F.R. § 3.159 (2013).  VA has done everything reasonably possible to assist the Veteran with respect to his claim for benefits in accordance with 38 U.S.C.A. § 5103A (West 2002) and 38 C.F.R. § 3.159(c) (2013).  Relevant service treatment and other medical records have been associated with the claims file.  The Veteran was afforded multiple VA examinations which, taken together, are fully adequate to evaluate the claim.  In this regard, the Board notes that the rating criteria for the Veteran's service-connected back disability were fully addressed.  

The Veteran's claim was remanded in February 2012 in order to obtain worker's compensation records, VA treatment records, and other outpatient treatment records identified in the record.  The worker's compensation and VA treatment records were associated with the Veteran claims file.  In addition, the Veteran was sent notification of the need for the other identified records along with a request that he complete and return authorization forms so that VA could obtain the records.  The Veteran, however, did not respond to this notice.  As such, the Board finds that there has been substantial compliance with the terms of the Board's remand requests.  D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); see also Dyment v. West, 13 Vet. App. 141, 146-47 (1999).

II.  Analysis

Disability evaluations are determined by comparing a Veteran's present symptoms with criteria set forth in VA's Schedule for Rating Disabilities, which is based on average impairment in earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  When a question arises as to which of two ratings applies under a particular diagnostic code, the higher evaluation is assigned if the disability more closely approximates the criteria for the higher rating.  38 C.F.R. § 4.7.  After consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  38 C.F.R. § 4.3. 

A Veteran's entire history is reviewed when making disability evaluations.  See 38 C.F.R. § 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  Where entitlement to compensation has already been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Where entitlement to compensation has already been established, the United States Court of Appeals for Veterans Claims has held that consideration of the appropriateness of a staged rating is required.  See Hart v. Mansfield, 21 Vet. App. 505, 509-10 (2007).

The Veteran's service-connected thoracic spine disability is currently evaluated as 20 percent disabling prior to February 23, 2009, and 40 percent disabling thereafter, under Diagnostic Code 5237. 

The Veteran's back may be evaluated under the General Rating Formula for Diseases and Injuries of the Spine or under the Formula for Rating Intervertebral Disc Syndrome (IVDS) Based on Incapacitating Episodes, whichever method results in the higher evaluation when all disabilities are combined under § 4.25.  

Under the Formula for Rating IVDS Based on Incapacitating Episodes, a 20 percent rating is warranted for IVDS (preoperatively or postoperatively) when there are incapacitating episodes having a total duration of at least two weeks but less than four weeks during the past 12 months.  38 C.F.R. § 4.71a , DC 5243.  A 40 percent rating is warranted when there are incapacitating episodes having a total duration of at least four weeks but less than six weeks during the past 12 months.  Id.  A 60 percent rating is warranted when there are incapacitating episodes having a total duration of at least six weeks during the past 12 months.  Id. 

Note (1), which follows the rating criteria, indicates that for purposes of evaluations under 5243, an incapacitating episode is a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician.  Id.

Under the General Rating Formula for Diseases and Injuries of the Spine, the disability is evaluated with or without symptoms such as pain (whether or not it radiates), stiffness, or aching in the area of the spine affected by residuals of injury or disease.  A 20 percent rating requires thoracolumbar spine forward flexion greater than 30 degrees but not greater than 60 degrees; or, the combined range of motion of the thoracolumbar spine not greater than 120 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  A 40 percent rating is warranted for forward flexion of the thoracolumbar spine 30 degrees or less, or for favorable ankylosis of the entire thoracolumbar spine.  Unfavorable ankylosis of the thoracolumbar spine warrants a 50 percent evaluation, and unfavorable ankylosis of the entire spine is rated 100 percent disabling.  38 C.F.R. § 4.71a.

For VA compensation purposes, normal forward flexion of the thoracolumbar spine is zero to 90 degrees, normal extension is zero to 30 degrees, normal left and right lateral flexion is zero to 30 degrees, and normal left and right lateral rotation is zero to 30 degrees.  38 C.F.R. § 4.71a, Code 5237, Note 2.  Further, all measured ranges of motion should be rounded to the nearest five degrees.  38 C.F.R. § 4.71a, DC 5237, Note 4. 

When evaluating diseases and injuries of the spine, any associated objective neurologic abnormalities, including, but not limited to, bowel or bladder impairment, should be evaluated separately, under an appropriate diagnostic code.  38 C.F.R. § 4.71a, General Rating Formula for Diseases and Injuries of the Spine, Note (1).

In determining the degree of limitation of motion, several regulatory provisions are taken into consideration:  the provisions of 38 C.F.R. § 4.40 concerning lack of normal endurance, functional loss due to pain, and pain on use and during flare-ups; the provisions of 38 C.F.R. § 4.45 concerning weakened movement, excess fatigability, and incoordination; and the provisions of 38 C.F.R. § 4.10 concerning the effects of the disability on the Veteran's ordinary activity.  See DeLuca v. Brown, 8 Vet. App. 202 (1995).  The evaluation of the same disability under various diagnoses is to be avoided.  38 C.F.R. § 4.14. 

In determining if a higher rating is warranted based on greater limitation of motion due to pain on use, including use during flare-ups, pain itself does not constitute functional loss.  Mitchell v. Shinseki, 25 Vet. App. 32, 37 (2012).  Similarly, painful motion alone does not constitute limited motion for rating under diagnostic codes pertaining to limitation of motion.  Id.  Pain may result in functional loss, however, if it limits the ability to perform normal movements with normal excursion, strength, speed, coordination, or endurance, as provided in sections 4.40 and 4.45. Id.  

Based on the objective medical findings of record, the Board finds no basis to award ratings higher than the current evaluations.  To merit the next higher rating of 40 percent prior to February 23, 2009, under the General Rating Formula, there must either be forward flexion of 30 degrees or less or favorable ankylosis of the entire thoracolumbar spine.  After February 23, 2009, to warrant an evaluation higher than 40 percent, the evidence would need to show unfavorable ankylosis of the thoracolumbar spine or unfavorable ankylosis of the entire spine.  The medical evidence does not meet these standards.  Specifically, the June 2007 examination noted flexion to 60 degrees without pain.  A February 2009 noted flexion to 10 degrees.  An April 2011 examination found flexion limited to 15 degrees with pain, and a February 2013 examination found flexion to 5 degrees with no additional limitation due to pain.  In this regard, the Board also notes that the February 2009 examiner found that repetitive range of motion testing did not cause an increase in weakness, fatigability, or additional functional limitations.  Likewise the April 2011 examiner indicated no further impairment found due to pain after repeated trials and no indication of endurance impairment resulting in fatigue.  And the February 2013 examiner found no additional limitation of motion after repetition.  Ankylosis was not noted in the examination reports. 

Nor is a higher rating warranted under the diagnostic criteria pertaining to IVDS. The medical evidence of record does not reflect incapacitating episodes having a total duration of at least 4 weeks during the past 12 months prior to February 23, 2009.  After February 23, 2009, the February 2009 VA examiner noted that the Veteran suffered flare-up pain that was 10/10 in intensity every week.  This pain was noted to last for several hours and that the Veteran had to stay in bed during that time.  This examiner also indicated that the Veteran had one incapacitating period over the past 12 months with lasted two months; however, the examiner did not indicate that this required bed rest prescribed by a physician and treatment by a physician.  The April 2011 examiner indicated that the Veteran had not been incapacitated and the February 2013 examiner found no evidence of intervertebral disc syndrome and no indication of incapacitating episodes in the past 12 months.

A review of the Veteran outpatient treatment records does not indicate findings more severe than those noted in the examination reports.   

The Board has also considered whether the Veteran's thoracic spine disability results in additional functional loss.  It is not disputed that the Veteran has limitation of motion of the thoracolumbar segment of the spine and that there is chronic back pain.  VA examiners noted objective evidence of pain during range-of-motion testing.  However, those measured ranges of motion were in excess of the benchmark required for a higher rating for the particular appeal period, even when considering functional impairment due to pain. The Board acknowledges that the Veteran has used both a back brace and a cane; however, the medical evidence of record contains no finding of instability.  The evidence thus reflects that the limitations caused by the DeLuca factors do not support a higher evaluation on the basis of functional loss.

Finally, with respect to neurological findings, the Veteran has been found to have symptoms of left lower extremity radiculopathy in both the February 2009 and February 2013 VA examination reports.  However, this radiculopathy is noted to be related to the Veteran's non-service connected lumbar spine disability and not the Veteran service-connected thoracic spine disability.  The examination reports also do not indicate a diagnosis of right lower extremity radiculopathy and the medical evidence indicates no evidence of bowel or bladder disorders.  As such, additional evaluation for associated objective neurologic abnormalities is not warranted.

For all the foregoing reasons, the Board finds that the most probative and credible evidence does not support the assignment of a rating in excess of 20 percent prior to February 23, 2009, and in excess of 40 percent thereafter for the Veteran's service-connected thoracic spine disability.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).  Therefore, entitlement to higher evaluations must be denied.

The Board has carefully considered the Veteran's assertions regarding the severity of his service-connected thoracic spine disability.  In this regard, the Board notes that the Veteran is competent to state how he experiences symptoms, such as pain, that require only personal knowledge as it comes to him through his senses.  See Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).  He, however, is not competent to identify the specific level of disability according to the relevant diagnostic codes.  Thus, his opinions are outweighed by the medical evidence of record, which shows that he is not entitled to a higher rating for his back disability.  See Jandreau v. Nicholson, 492 F.3d 1372   (Fed. Cir. 2007). 

In addition, the effects of the Veteran's service-connected disability have been fully considered and are contemplated in the rating schedule. Thus, consideration of whether the Veteran's disability picture exhibits other related factors such as those provided by the regulations as "governing norms" is not required and referral for an extraschedular rating is unnecessary.  Thun v. Peake, 22 Vet. App. 111   (2008).


ORDER

Entitlement to an evaluation in excess of 20 percent prior to February 23, 2009, and in excess of 40 percent thereafter, for service-connected thoracic spine disability, is denied.



____________________________________________
James L. March
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


